Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  
The prior art taken alone or in combination neither discloses nor makes obvious the instant processes of claims 1 and 13 as recited below as a whole.

Claim 1. A method of manufacturing a semiconductor device, the method comprising: 
forming a stack structure; 5
forming a first opening penetrating the stack structure; 
forming second openings protruding from the first opening; and forming a channel layer including channel regions located in the second openings and impurity regions located in the first opening, the impurity regions having an impurity concentration higher than that of the 10channel regions.




Claim 13. A method of manufacturing a semiconductor device, the method comprising: 
10forming a stack structure; 
forming a first opening penetrating the stack structure; 
forming second openings protruding from the first opening; and 
forming a channel layer including first regions located in the second openings and second regions located in the first opening, wherein the 15second regions have a greater electrical conductivity than the first regions.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814